In an action to recover damages for wrongful death and for the pain and suffering of plaintiff’s intestate between the date of the accident and his death, the jury returned a verdict for plaintiff, for $76,025. Judgment, including interest from the date of death, was entered for $84,847.66, and subsequently an order was entered amending the judgment so as to eliminate certain interest. The accident happened when an automobile operated by plaintiff’s intestate collided with a trolley car owned by defendant the City of New York and operated by defendant Mikrut. Defendants appeal. Judgment, and order amending judgment, reversed on the facts and a new trial granted, with costs to appellants to abide the event. The verdict was against the weight of the credible evidence. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.